DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 C.F.R. § 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 C.F.R. §1.84(p)(4) because:
reference character “29” has been used to designate both a protrusion (Fig. 2) and a magnetic element (Fig. 5); and
reference character “30” has been used to designate both a connecting portion (Fig. 2) and a ferromagnetic element (Fig. 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogerson, US 2017/0210121 A1 (hereinafter Rogerson).
Regarding claim 1, Rogerson teaches a blade assembly of a waste catchment system for a roller, the blade assembly comprising
a support plate for attachment to a tray of the waste catchment system (6, Fig. 1; or 33, Fig. 10), and
a blade holder (end of 6 holding blade 10, Fig. 1; or 34, Fig. 10),
the blade holder configured to receive a blade having a longitudinal axis and a free edge extending in the direction of the longitudinal axis and adapted to engage with the roller to be cleaned (blade 10 capable of engaging with roller, Fig. 1; or blade 40 capable of engaging with roller, Fig. 10),
wherein the blade holder is configured to receive and retain the blade, the blade being removably attachable to the blade holder (blade 10 removable from 6, Fig. 1; or blade 40 removable from 33, Fig. 10), and
wherein the blade includes a channel and the blade holder includes a protrusion configured to be seated in and retained within the channel, characterized in that there is a clearance fit between the channel and the protrusion (blade 10 includes channel, and blade holder 6 includes protrusion, Fig. 1; or blade 40 includes channel, and blade holder 33 includes protrusion 34, Fig. 10).
Regarding claim 3, Rogerson teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Rogerson also teaches wherein both the channel and the protrusion have a substantially circular cross-section (circular channel and protrusion 34, Fig. 10).
Regarding claim 4, Rogerson teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Rogerson also teaches wherein removable attachment of the blade to the blade holder is provided by the protrusion being insertable into and removable from the channel by sliding with respect thereto in the longitudinal direction of the blade (“the blade being insertable into and removable from the blade holder by sliding with respect thereto,” Abstract).
Regarding claim 5, Rogerson teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Rogerson also teaches further comprising blade retaining means associated with the blade holder, said blade retaining means having a first position in which the blade retaining means prevents sliding of the blade relative to the blade holder, and a second position in which the blade may slide relative to the blade holder (“The blade assembly may further comprise blade retaining means associated with the blade holder said blade retaining means having a first position in which the blade may slide relative to the blade holder, and a second position in which the blade retaining means prevents sliding of the blade relative to the blade holder,” ¶ 0016).
Regarding claim 6, Rogerson teaches the invention of claim 5, as set forth in the rejection of claim 5 above. Rogerson also teaches wherein the blade retaining means is spring mounted to the support plate and biased towards the first position (foot 52 of retaining means 50, Fig. 5a).
Regarding claim 7, Rogerson teaches the invention of claim 4, as set forth in the rejection of claim 4 above. Rogerson also teaches wherein the blade holder includes a closed end adapted to limit the said sliding of the blade relative to the blade holder (“One end of the blade holder 34 may be closed and the other may be provided with a locking means,” ¶ 0093).
Regarding claim 8, Rogerson teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Rogerson also teaches wherein the blade further comprises a sloping surface extending from the free edge and configured to direct waste material removed from the roller by the blade towards the tray (blade 40 has sloping surface toward lip 40a, Fig. 10).
Regarding claim 9, Rogerson teaches the invention of claim 8, as set forth in the rejection of claim 8 above. Rogerson also teaches wherein the sloping surface terminates in a substantially flexible lip, and wherein, in use, the lip presses against the blade holder or a liner located within the tray and causes the blade to rotate about its longitudinal axis, pressing the free edge of the blade against the roller (blade 40 has sloping surface toward lip 40a, Fig. 10).
Regarding claim 10, Rogerson teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Rogerson also teaches wherein the blade assembly is adapted to attach to a liner for lining the tray (liner 12, Fig. 1).
Regarding claim 11, Rogerson teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Rogerson also teaches wherein the blade assembly is attachable to the liner via magnetic means (70, 71, Fig. 8).
Regarding claim 12, Rogerson teaches the invention of claim 11, as set forth in the rejection of claim 11 above. Rogerson also teaches wherein one of the blade assembly and the liner is provided with a magnetic element, and the other of the blade assembly and the liner is provided with a ferromagnetic element (“It is preferred that at least one of the blade assembly and the liner is provided with a magnetic element, and where both the blade assembly and liner are not provided with magnetic elements, one of the blade assembly and liner is provided with a magnetically attractive metallic element,” ¶ 0032).
Regarding claim 13, Rogerson teaches the invention of claim 11, as set forth in the rejection of claim 11 above. Rogerson also teaches wherein each of the blade assembly and liner is provided with a magnetic element (“It is preferred that at least one of the blade assembly and the liner is provided with a magnetic element, and where both the blade assembly and liner are not provided with magnetic elements, one of the blade assembly and liner is provided with a magnetically attractive metallic element,” ¶ 0032).
Regarding claim 14, Rogerson teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Rogerson also teaches wherein the blade assembly is attachable to the liner via co-operating male/female elements (20, 22, Fig. 2).
Regarding claim 15, Rogerson teaches the invention of claim 14, as set forth in the rejection of claim 14 above. Rogerson also teaches wherein the co-operating elements comprise a channel located on the blade (22, Fig. 2) and a protrusion located on the liner (20, Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rogerson.
Regarding claim 2, Rogerson teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Rogerson also teaches wherein the protrusion has a diameter and the clearance fit between the channel and the protrusion is at least a percentage of the diameter of the protrusion (blade 40 slides onto top of blade holder 34, Figs. 10 and 11, which requires channel of blade to be larger than protrusion of blade holder).
Rogerson does not teach wherein the clearance is at least 5% of diameter of the protrusion.
It has been held that optimization via routine experimentation is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.04(II).
In this instance, one having ordinary skill in the art could easily determine the optimal clearance fit to allow the blade to easily slide down the entire length of the protrusion of the blade holder, while still being held firmly enough to prevent unwanted removal of the blade from the blade holder, including wherein the clearance is at least 5% of diameter of the protrusion
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rogerson such that the clearance between the protrusion and channel is at least 5% of the diameter of the protrusion, because this clearance could be experimentally determined to be optimal for allowing the blade to slide down the entire length of the protrusion of the blade holder, thereby resulting in wherein the clearance is at least 5% of diameter of the protrusion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Williamson, WO 2007/113492 A2, discloses a wiper blade for a printer roller in which the deformable wiper tip is attached to a support plate by being gripped between inwardly crimped webs. An upstanding central prong is received in the wiper tip for additional support. The wiper tip can comprise a body part which is gripped by the support plate and a contact edge part for contacting the roller, wherein the contact edge part is harder than the body part. The body part and contact edge part may be coextruded in one piece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
19 November 2022

/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853